Citation Nr: 0824745	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  06-01 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Friend




ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to April 
1947.  He died in December 2003, and the appellant is his 
surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.   

In July 2006, the appellant presented testimony before the 
undersigned Veterans Law Judge in Washington, D.C.; a 
transcript of that hearing is of record.  In August 2007, the 
Board remanded this matter to the RO to afford due process 
and for other development.  Following its completion of the 
Board's requested actions, the RO continued the denial of the 
claim (as reflected in a May 2008 supplemental SOC (SSOC)) 
and returned this matter to the Board for further appellate 
consideration.  

On July 7, 2008, this case was advanced on the Board's docket 
due to good cause shown.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  The veteran died in December 2003.  The veteran's death 
certificate listed the immediate cause of his death as 
aspiration pneumonia, with underlying causes of carcinoma 
prostate and chronic renal failure.  Hypertension was listed 
as an other significant condition contributing to death but 
not resulting in the underlying cause.

2.  At the time of his death, the veteran was service-
connected for far advanced inactive pulmonary tuberculosis 
with removal of three ribs (evaluated as 30 percent 
disabling) and partial lung collapse (evaluated as 30 percent 
disabling), resulting in a combined rating of 50 percent.  

3.  Competent medical evidence indicates that the veteran's 
service-connected disabilities were neither the principal nor 
a contributory cause of his death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 1310 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.312 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the claimant in January 2006.  
That letter notified the claimant of VA's responsibilities in 
obtaining information to assist in completing this claim, 
identified the appellant's duties in obtaining information 
and evidence to substantiate her claim, and requested that 
she send in any evidence in her possession that would support 
the claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

In a claim for Disability and Indemnity Compensation (DIC) 
benefits, VA's notice requirements include (1) a statement of 
the conditions, if any, for which a veteran was service- 
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

To the extent that the RO's notice is not fully compliant 
with Hupp, any such error is presumed to be prejudicial.  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).  
However, under the circumstances of this case, any such error 
does not require a remand because the error "did not affect 
the essential fairness of the adjudication."  Id.  
Specifically, the record reflects that "any defect was cured 
by actual knowledge on the part of the claimant," because the 
statements of the appellant and her representative throughout 
the appeal reflect that the appellant understood all of the 
elements of VCAA notification.  Id.  Statements of the 
appellant and her representative, to include the February 
2004 claim for benefits along with supporting documents and 
statements, and transcript of hearing dated in July 2006 as 
well as the Informal Hearing Presentation of June 2008, 
indicate that the appellant is clearly aware of the service-
connected disabilities of the veteran and of the evidence and 
information required to substantiate a DIC claim.   These 
documents also include the appellant's continued assertions 
that the veteran's service- connected removal of three ribs 
and partially collapsed lung caused or contributed to his 
death.  As such, the record reflects that the appellant and 
her representative had actual knowledge of the information 
and evidence needed to substantiate the claim for service 
connection for the cause of the veteran's death.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Additional notice as to this matter was provided within the 
Supplemental Statement of the Case issued in May 2008.  
Although the claim was not readjudicated thereafter and as 
the Board's decision herein denies the appellant's claim, no 
disability rating or effective date is being assigned; there 
is accordingly no possibility of prejudice to the appellant 
under the notice requirements of Dingess/Hartman.  

The appellant has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the appellant, she is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.   

Laws and Regulations

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2007).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  See 38 
C.F.R. § 3.312(b).

A service-connected disability will be considered as the 
contributory cause of death when that the disability 
contributed substantially or materially to death, combined to 
cause death, or aided assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Service-connected diseases involving 
active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, with 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  See 38 C.F.R. § 3.312(c) (2007).

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant prevails 
in either event.  However, if the weight of the evidence is 
against the appellant's claim, the claim must be denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

A rating action  in August 1950 awarded the veteran service 
connection for pulmonary tuberculosis (PTB).  A 100 percent 
rating was assigned, based on the finding that the PTB was 
active.  The veteran's tuberculosis was regarded as 
completely arrested in the early 1960's, and the rating was 
revised as follows: a 30 percent disability rating for 
removal of three ribs, and a 30 percent rating for partial 
collapse of the lung.  His combined rating was 50 percent, 
which continued until the veteran died in December 2003.  

The veteran was pronounced dead on arrival at a local 
hospital.  The certificate of death listed the immediate 
cause of death listed as aspiration pneumonia, with carcinoma 
of the prostate and chronic renal failure listed as 
underlying causes.  Hypertension was listed as another 
significant factor in his death.  Although the certificate of 
death indicated that no autopsy was performed, on the day 
following his death, a Black Lung autopsy was performed, 
confined to the chest cavity.

The December 2003 autopsy report noted that slides of the 
lungs revealed subpleural and perivascular fibrosis with 
patchy areas of pigment deposition and multiple dust macules 
surrounded by emphysema, a histologic feature of coal 
worker's pneumoconiosis.  The pulmonary vessels demonstrated 
a mild-to-moderate amount of lamination in a background of 
congestion.  The right and left lower lobes demonstrated 
patchy areas of acute bronchopneumonia, and early 
organization on the right lower lobe.  The pneumonia was 
accompanied by scattered foreign-body type giant cells of 
undetermined nature.  The alveolar spaces had scattered 
(rare) aggregates of pigment-laden macrophages.  The final 
anatomic diagnoses were:  bilateral lower lobe 
bronchopneumonia; status-post myocardial infarction; coronary 
arterial atherosclerosis; cardiomegaly; coal worker's 
pneumoconiosis, mild; right pleural adhesions; and arcus 
senilis.

Insofar as the veteran's service connected disorders were of 
a pulmonary nature, the claims file was referred to a VA 
physician in February 2008 for a medical opinion to ascertain 
whether it was as likely as not that the veteran's service 
connected removal of three ribs and partially collapsed lung, 
stemming from pulmonary tuberculosis, caused the veteran's 
death or contributed substantially or materially to cause 
death.  The physician reviewed the claims file including the 
medical records pertaining to the veteran's initial 
tuberculosis diagnosis, treatment, autopsy and death 
certificate.  

The physician noted that the veteran was diagnosed to have 
right upper lobe cavity tuberculosis in March 1950.  He was 
initially treated with pneumothorax and subsequently 
underwent a 2 stage three rib right subcostal extraperiosteal 
thoracoplasty.  The first stage was done in January 1951 and 
the second done in March 1951.  As a result of the surgery, 
he had the second, third and fourth right ribs removed, 
resulting in the permanent collapse of the upper lobe of the 
right lung or approximately one third of the right lung.  His 
tuberculosis was reactivated in December 1951, resulting in 
subsequent INH and PSA treatment that was completed in 
September 1963.  The physician was unable to see any 
connection between the right upper lobe tuberculosis that had 
been inactive since 1963 and the bilateral lower lobe 
aspiration pneumonia that was listed as the cause of the 
veteran's death 40 years later.  There was no evidence of 
active tuberculosis infection on autopsy.  The examiner was 
also unable to see how the old inactive treated tuberculosis 
in the upper lobe of the right lung contributed substantially 
or materially to the bilateral lower lobe aspiration 
pneumonia given as the primary cause of death.  The physician 
noted that the veteran was almost bedridden for about four 
years prior to his death and he was paralyzed on the left 
side of his body.  He had a seizure disorder and COPD in 
addition to the chronic renal failure listed on the death 
certificate.  The examiner acknowledged that the veteran did 
have some compromise of his lung function as a result of his 
service connected disorders, however, he concluded that they 
did not contribute substantially or materially to the 
veteran's death in view of the other more serious medical 
conditions noted.  

The Board also acknowledges the appellant's contentions in 
multiple statements of record that the veteran's service-
connected disabilities was a contributory cause of his death.  
However, the record does not show that she has the medical 
expertise that would render competent her statements as to 
the relationship between the veteran's military service, his 
service-connected disabilities and his cause of death.  Her 
opinions alone cannot meet the burden imposed by 38 C.F.R. § 
3.312 with respect to the relationship between events 
incurred during service, service-connected disability 
residuals, and the etiology of his fatal disability.  See 
Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 38 
C.F.R. § 3.159(a) (2007).

In this case, the only competent medical evidence addressing 
a possible association between the veteran's service 
connected disorders and his death is the February 2008 VA 
medical opinion.  That opinion does not support that the 
veteran's service connected removal of three ribs and 
partially collapsed lung, stemming from pulmonary 
tuberculosis, caused the veteran's death or contributed 
substantially or materially to cause death.  Under the 
circumstances, the preponderance of the evidence is against 
the claim. 

For the foregoing reasons, the claim for service connection 
for the veteran's cause of death must be denied.  In arriving 
at the decision to deny the claim, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53- 56 (1990).


ORDER

Service connection for the veteran's cause of death is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


